

116 S1938 IS: Police Training and Independent Review Act of 2019
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1938IN THE SENATE OF THE UNITED STATESJune 20, 2019Ms. Duckworth (for herself, Mrs. Gillibrand, Mr. Sanders, Ms. Hirono, Ms. Harris, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for grants for States that require fair and impartial police training for law
			 enforcement officers of that State and to incentivize States to enact laws
			 requiring the independent investigation and prosecution of the use of
			 deadly force by law enforcement officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Police Training and Independent Review Act of 2019. 2.Grants for training and independent investigation and prosecutionTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
			
				OOGrants for Training and Independent Investigation and Prosecution
					3051.Grant authority
 (a)In generalThe Attorney General may make a grant to a State for purposes of implementing the training requirements described in section 3052(a) and an independent prosecution of law enforcement statute as described in section 3053.
 (b)TermThe term of a grant under subsection (a) shall be 1 fiscal year.
						3052.Training on fair and impartial policing
 (a)Training requirementThe requirements of this subsection are as follows: (1)A State shall require that all individuals enrolled in an academy of a law enforcement agency of the State and all law enforcement officers of the State complete a training session on fair and impartial policing each year, which includes—
 (A)anti-bias training on implicit and explicit bias on the basis of race, religion, ethnicity, national origin, gender, sexual orientation, gender identity, and disability;
 (B)training regarding— (i)cultural diversity;
 (ii)police interaction with individuals with mental illness or behavioral, mental, or physical disabilities;
 (iii)crisis intervention; and (iv)de-escalation tactics;
 (C)scenario-based training; and (D)a requirement that officers demonstrate proficiency in the subjects of the training through scenario-based tests.
 (2)Each law enforcement officer and each individual enrolled in an academy of a law enforcement agency of a State shall complete—
 (A)initial training described in paragraph (1) of not less than 8 hours; and (B)not less than 4 hours of training described in paragraph (1) every year thereafter.
 (3)A State shall certify to the Attorney General of the United States that such training sessions have been completed.
							(b)Compliance and ineligibility
 (1)Compliance dateTo be eligible for a grant under this part, a State shall, subject to paragraphs (2) and (3), be in compliance with the training requirements under subsection (a) not later than 240 days after the date of enactment of this part, except that the Attorney General may grant an additional 120 days to a State that is making good faith efforts to comply with such subsection.
 (2)Compliance before start of fiscal yearA State that fails to achieve compliance with the training requirements under subsection (a) in accordance with paragraph (1) of this subsection shall be eligible for a grant under this part for a fiscal year if, on the last day of the previous fiscal year, the State is in compliance with such requirements.
 (3)IneligibilityA State that was eligible for a grant under this part and that, as of the last day of a fiscal year, is not in compliance with the training requirements under subsection (a) shall not be eligible for a grant under this part during the next fiscal year.
 (c)VerificationThe attorney general of a State receiving a grant under this part shall verify that the training of individuals enrolled in an academy of a law enforcement agency of the State and all law enforcement officers of the State meets the requirements under subsection (a).
 (d)Audit requirementsFor each fiscal year for which grants are made under this part, the Inspector General of the Department of Justice shall conduct audits of an appropriate number, as determined by the Inspector General, of States receiving such a grant to ensure compliance with the training requirements under subsection (a).
 3053.Independent review of law enforcement use of deadly forceTo be eligible for a grant under this part for a fiscal year, a State shall, as of the last day of the prior fiscal year, have enacted and have in effect an independent prosecution of law enforcement statute.
 3054.DefinitionsIn this part: (1)The term independent prosecution of law enforcement statute means a statute requiring an independent prosecution in a criminal matter in which—
 (A)one or more of the possible defendants is a law enforcement officer; (B)one or more of the alleged offenses involves the law enforcement officer’s use of deadly force in the course of carrying out that officer’s duty; and
 (C)the law enforcement officer’s use of deadly force resulted in a death or injury. (2)The term deadly force means that force which a reasonable person would consider likely to cause death or serious bodily harm.
 (3)The term independent prosecution, with respect to a criminal investigation or prosecution of a law enforcement officer’s use of deadly force, includes using one or more of the following:
 (A)Using an agency or civilian review board that investigates and independently reviews all officer use of force allegations.
 (B)Assigning the attorney general of the State in which the alleged crime was committed to conduct the criminal investigation and prosecution.
 (C)Adopting a procedure under which an automatic referral is made to a special prosecutor appointed and overseen by the attorney general of the State in which the alleged crime was committed.
 (D)Having law enforcement agencies agree to and implement memoranda of understanding with other law enforcement agencies under which the other law enforcement agencies—
 (i)shall conduct the criminal investigation; and (ii)upon conclusion of the criminal investigation, shall file a report with the attorney general of the State containing a determination regarding whether—
 (I)the use of deadly force was appropriate; and (II)any action should be taken by the attorney general of the State.
 (E)Using an independent prosecutor. (4)The term independent prosecutor means, with respect to a criminal investigation or prosecution of a law enforcement officer’s use of deadly force, a prosecutor who—
 (A)does not live or work in the same county as the county in which the alleged crime was committed; and
 (B)would not be involved in the prosecution in the ordinary course of that prosecutor’s duties. .